Case 2:17-cr-00181-JTM-DMD Document 594 Filed 06/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NO. 17-181

CHAD SCOTT and
RODNEY GEMAR SECTION “H”

kk KOK KX OK OK OK OK *

VERDICT FORM

1. As to Count 1 of the Superseding Indictment (Conspiracy), we,
the jury, unanimously find the defendant CHAD SCOTT:

Not Guilty

 

Vv Guilty

2. As to Count 1 of the Superseding Indictment (Conspiracy), we,
the jury, unanimously find the defendant RODNEY GEMAR:

Not Guilty

\Z_ Guilty
Case 2:17-cr-00181-JTM-DMD Document 594 Filed 06/15/21 Page 2 of 3

As to Count 2 of the Superseding Indictment (Conversion of
Property of Another by an Officer or Employee of the United States),
we, the jury, unanimously find the defendant CHAD SCOTT:

Not Guilty

Y Guilty

As to Count 2 of the Superseding Indictment (Conversion of
Property of Another by an Officer or Employee of the United States),
we, the jury, unanimously find the defendant RODNEY GEMAR:

Not Guilty
\iZ_ Guilty

As to Count 3 of the Superseding Indictment (Removal of Property
to Prevent Seizure), we, the jury, unanimously find the defendant
CHAD SCOTT:

Y_ Not Guilty

Guilty

As to Count 3 of the Superseding Indictment (Removal of Property
to Prevent Seizure), we, the jury, unanimously find the defendant
RODNEY GEMAR:

Not Guilty

4 Guilty
Case 2:17-cr-00181-JTM-DMD Document 594 Filed 06/15/21 Page 3 of 3

Please sign the Verdict Form and return to the courtroom.

New Orleans, Louisiana, this _\) day of « Xt \¢ , 2021.

JURY REPRESENTATIVE
